DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Frontz (65198) on 8/26/2022.

Claim 23 has been amended as follows:  
23. The method according to claim 1, wherein acquiring the 2D images comprises:
scanning at least one laser beam transversely across each or both of the two rails; and
receiving reflected beam portions from the respective rails, to acquire ranging data at or near the plurality of locations along the section of track.






Allowable Subject Matter
Claims 1-9,12-17 and 20-23 are allowed.

As per claim 1, the prior art Wilson (US 20120179309) discloses a method for mapping a section of a railway track (see Abstract and paragraphs 0010 and 0037-0038), the method comprising: 
acquiring geo-referenced rail geometry data associated with geometries of two rails of the track along the section (see Figs 1and 2, and paragraphs 0011, 0028, 0037, 0039, 0046: acquires initial track data, includes location/position data); 
acquiring geo-referenced rail measurement data (see Figs 1and 2, and paragraphs 0031, 0037, 0039, 0046: acquires subsequent measurement data); 
deriving track profiles of the track from the geo-referenced measurement data and the geo-referenced rail geometry data (see Figs 2 and 3, and paragraphs 0031, 0037, 0039, 0046: determines track profile, i.e. centerline profile, from the initial track data and measurement data/subsequent track data); and 
comparing the track profiles (see Figs 2 and 3, and paragraphs 0031 and 0037: compares centerline profiles), and 
generating enhanced geo-referenced rail geometry data or enhanced geo-referenced 3D point cloud data or both, based on the comparison (see Figs 2 and 3, and paragraphs 0031 and 0037-0040: compares centerline profiles and generates data based on the comparison, i.e. generated aggregate data logs falls under to scope of an enhanced geo-referenced rail geometry data).

Puttagunta (US 2016/0221592) discloses wherein the measurement data comprises (3D) point cloud data includes point data corresponding to the two rails and surroundings of the track along the section (see Abstract and paragraphs 0065, 0070, 0104, and 0151-0153: measurement data used to generate track profile parameters includes 3D point could LIDAR measurements of tracks and environment around the train tracks). 

Warta (US 20160082991) discloses wherein the geo-reference rail geometry data is acquired by at least projecting at least one collimated light beam towards each or both of the two rails of the track (see paragraphs 0010, 0022, and 0040-0041: discloses LiDAR/laser system, system emits collimated laser beam towards the rails, discloses collecting baseline data that is geo-referenced as the sensor data points are indexed according to their location); and 
receiving reflected beam portions from the respective rails, to acquire reflection image data at or near a plurality of locations along the section of the track (see paragraphs 0010, 0012, 0022, 0025, and 0040-0042: discloses receiving reflected beams from the rails using the 3D imaging system as the train travels along the track, data is index according to their corresponding locations). 

However the prior art fails to disclose the above method limitation of claim 1 in combination with wherein acquiring geo-referenced rail geometry data comprises: acquiring orientation data and position data at a plurality of locations along the section of the track; acquiring two-dimensional (2D) images including outlines of both rails at or near the plurality of locations along the track; and generating the geo-referenced rail geometry data, by combining the set of 2D images with the orientation and position data.

Dependent claims 2-9, 12-13, and 23 are allowable due to their dependency upon allowable claim 1. 

As per claim 14, the prior art discloses the limitations discussed above. However, the prior art fails to disclose the claimed combination of a system for mapping a section of a railway track, the system comprising: 
a positioning device configured to acquire orientation data and position data at a plurality of locations along the section of the track while the system is moved along the track; 
a first acquisition device configured to acquire two-dimensional (2D) images including outlines of two rails at or near the plurality of locations; 
a second acquisition device configured to acquire three-dimensional (3D) laser ranging data including point data corresponding to the two rails and surroundings along the section of the track; and 
a processing device, configured to: 
generate geo-referenced rail geometry data associated with geometries of two rails of the track along the section, by combining the set of 2D images with the orientation and position data; 
generate geo-referenced 3D point cloud data, which includes point data corresponding to the two rails and surroundings of the track along the section; 
derive track profiles for the track from the geo-referenced 3D point cloud data and the geo-referenced rail geometry data; and 
compare the track profiles, and generate enhanced geo-referenced rail geometry data or enhanced geo-referenced 3D point cloud data or both, based on the comparison.

Dependent claims 15, 16, and 22 are allowable due to their dependency upon allowable claim 14. 

As per claim 17, the prior art discloses the limitations discussed above. However, the prior art fails to disclose the claimed combination of a railway vehicle including: a vehicle coupling mechanism at a front side or rear side of the railway vehicle; 
a system for mapping a railway track, the system attached to the railway vehicle via the coupling mechanism, the system comprising: 
a positioning device configured to acquire orientation data and position data at a plurality of locations along the section of the track while the system is moved along the track; 
a first acquisition device configured to acquire two-dimensional (2D) images including outlines of two rails at or near the plurality of locations; 
a second acquisition device configured to acquire three-dimensional (3D) laser ranging data including point data corresponding to the two rails and surroundings along the section of the track; and 
a processing device, configured to: 
generate geo-referenced rail geometry data associated with geometries of two rails of the track along the section, by combining the set of 2D images with the orientation and position data; 
generate geo-referenced 3D point cloud data, which includes point data corresponding to the two rails and surroundings of the track along the section; 
derive track profiles for the track from the geo-referenced 3D point cloud data and the geo-referenced rail geometry data; and 
compare the track profiles, and generate enhanced geo-referenced rail geometry data or enhanced geo-referenced 3D point cloud data or both, based on the comparison.

As per claim 20, the prior art discloses the limitations discussed above. However, the prior art fails to disclose the claimed combination of a non-transitory computer readable medium, storing instructions, which when executed by one or more processors, causes the one or more processors to:
receive orientation data and position data, acquired by a positioning device that forms part of a system for mapping a section of a railway track, and at a plurality of locations along the section of the track while the system is moved along the track;
receive two-dimensional (2D) images including outlines of two rails at or near the plurality of locations, acquired by a first acquisition device that forms part of the system;
receive three-dimensional (3D) laser ranging data including point data corresponding to the two rails and surroundings along the section of the track, acquired by a second acquisition device that forms part of the system;
generate geo-referenced rail geometry data associated with geometries of two rails of the track along the section, by combining the set of 2D images with the orientation and position data;
generate geo-referenced 3D point cloud data, including point data corresponding to the two rails and surroundings of the track along the section;
derive track profiles for the track from the geo-referenced 3D point cloud data and the geo-referenced rail geometry data; and
compare the track profiles, and generate enhanced geo-referenced rail geometry data or enhanced geo-referenced 3D point cloud data or both, based on the comparison.

Dependent claim 21 is allowable due to its dependency upon allowable claim 20. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865